DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donald J. Greenspan (4,530,447 – hereinafter Greenspan) in view of Darcy et al. (US 2012/0172831 – hereinafter Darcy) and Jacobs et al. (US 2012/0175273 – hereinafter Jacobs).
Re Claims 1 and 3:
Greenspan discloses a method of dispensing comprising: (a) Providing a container (at 10) comprising: (i) a storage chamber (10), (ii) a dispensing chamber (above storage chamber – separated by divider), (iii) a divider (96) separating the storage chamber (10) and dispensing chamber (above storage chamber – separated by divider) comprising an opening (24), wherein the opening (24) connects the storage chamber (10) and the dispensing chamber (above storage chamber – separated by divider), (iv) a lid (12); (b) Providing at least one (tablet – 26) in the storage chamber (10), (c) Manipulating the container (10) to allow at least one (tablet – 26) to move from the storage chamber (10) through the opening (24) in the divider (96) to the dispensing chamber (above storage chamber – separated by divider); (d) Opening the lid (12) of the container (10); (e) Selecting at least one (tablet – 26) that has moved from the storage chamber (10) to the dispensing chamber (above storage chamber – separated by divider) (see Figs. 31-34) (see Figs. 1-38) (see col. 10 lines 7-22), but fails to teach a dentifrice, (b) Providing at least one unit-dose of dentifrice in the storage chamber, the unit-dose of dentifrice comprising: (i) a nonwoven web layer, (ii) abrasive, and (iii) fluoride.

Darcy teaches a unit-dose of dentifrice comprising a nonwoven web layer (see paragraphs [0035, 0046, 0048, 0067, 0069, 0113, 0115, 0122-0123, 0169, 0182, and 0232-0233]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teaching of Greenspan with that of Darcy to substitute a particular type of oral health care personal article for dispensing purposes as recognized by one of ordinary skill in the art.

Jacobs teaches a unit-dose of dentifrice comprising abrasive and fluoride (see paragraphs [001, 0017, 0022, and 0023]).  Re Claim 3: Jacobs teaches wherein the unit-dose of dentifrice is moisture sensitive (see paragraph [0022]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teaching of Greenspan with that of Darcy and Jacobs to provide a particular type of oral health care personal article for mouth care or dental care.  Examiner further notes that Darcy teaches using fluoroquinolones (see paragraph [0113]) which one of ordinary skill in the art would recognize as having fluoride within, and the combination as cited would be capable of providing at least one unit-dose of dentifrice in the storage chamber by way of using a particular form of tablet for a particular purpose in Greenspan’s tablet dispenser.

Further Re Claim 2:Greenspan discloses orienting the container (10) to allow the (tablet) to fall back through the opening (24) in the divider (96) to the storage chamber (10) (see Figs. 1-38).  

Further Re Claim 4: 
Greenspan discloses wherein the lid (12) is originally in the closed position (see Fig. 36).


Further Re Claim 8: 
Greenspan discloses wherein an upper surface of the divider (96) is sloped away from the storage chamber (10) (see Figs. 31, 33 - see col. 10 lines 12-22) (see Figs. 27).  

Further Re Claim 9: 
Greenspan discloses wherein opening the lid (12) to the container comprises rotating the lid, sliding the lid, screwing the lid, or folding the lid (see Figs. 1-38).





Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan in view of Darcy and Jacobs and further in view of Thomas P. Goth (5,927,535 – hereinafter Goth).
Re Claims 5-7:
Greenspan in view of Darcy and Jacobs discloses the device of claim 5, but fails to teach wherein the container comprises an opening member, wherein the opening member comprises a lever, a ridge, a depression, a raised portion in the lid, a button, a switch, or combinations thereof, and wherein the opening member folds back on an upper surface of the lid.  

Goth further in view teaches wherein a container comprises an opening member (18) (see Figs. 1-8).   Re Claim 6: Goth teaches  wherein the opening member(18)  comprises a lever (18), a ridge, a depression, a raised portion in the lid (18), a button (18), a switch, or combinations thereof (18) (see Figs. 1-8).  Re Claim 7: Goth teaches  wherein the opening member (18) folds back on an upper surface of a lid (10) (see Fig. 1).    Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teaching of Greenspan in view of Darcy and Jacobs with that of Goth  to provide additional protection safety means for operating a container lid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651